Title: From John Adams to James McHenry, 5 June 1799
From: Adams, John
To: McHenry, James



Sir
Quincy June 5th 1799

I have received your favor of 27 May & have read the inclosures. The discipline of the army will require no doubt the punishment of death for desertion in many cases, & none perhaps will deserve it more, than that of Richard Hunter, & I should not hesitate to sign the warrant for his execution serious as is the act of depriving a fellow of his life—But I wish to know, whether the officers who composed the court martial were commissioned, and if not, what evidence we shall rely upon of their appointments, in case of the legality of this business should be examined by a grand jury.
I wish the members of courts Marshall would consider themselves as concil for the prisoner and admonish him against the plea of guilty and even after that, if he persists in it, that they would still examine witnesses to the fact of desertion
With great regard
